IN THE UNITED STATES COURT OF APPEALS

                                  FOR THE FIFTH CIRCUIT



                                           No. 01-21301
                                         Summary Calendar




UNITED STATES OF AMERICA,

                                                                                       Plaintiff-
                                                          Appellee,

                                                 versus

GARY STEPHEN DIECKMANN,

                                                                                     Defendant-
                                                          Appellant.

                        ----------------------------------------------------------
                           Appeal from the United States District Court
                                 for the Southern District of Texas
                                   USDC No. H-00-CR-82-ALL
                        ----------------------------------------------------------
                                            March 18, 2003

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

       Gary Dieckmann appeals from a guilty-plea conviction for one count of bank robbery in

violation of 18 U.S.C. § 2113(a). Dieckmann argues that the district court failed to inquire into the


       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
effect of Dieckmann’s medication for schizophrenia on his thought process. As a result, Dieckmann

argues that the court failed to ensure that he entered a knowing and voluntary guilty plea.

         Dieckmann made no objection with respect to his competency during the guilty-plea hearing,

therefore his argument is reviewed for plain error. See United States v. Vonn, 122 S.

Ct. 1043, 1046 (2002). Although Dieckmann argues that he preserved the issue by

adopting his psychiatrist’s opinion at an earlier hearing, that reference was simply to an understanding

of the charge. The psychiatrist testified that Dieckmann understood the charges but that he was

unable to assist in his defense. Therefore, this statement did not preserve error as to competency.

The district court’s determination that a defendant was competent may not be set aside on review

unless it was clearly arbitrary or unwarranted. United States v. Dockins, 986 F.2d 888, 890 (5th Cir.

1993).

         The district court conducted a thorough hearing on the issue of Dieckmann’s competency.

The court relied on the testimony from two psychiatric doctors who examined Dieckmann on the day

of the competency hearing and who concluded that Dieckmann could recall his offense with clarity

and specificity. During the guilty-plea hearing, the court inquired into whether Dieckmann had been

treated for mental health problems and whether he was currently on medication. Dieckmann’s

responses were co gent and the court was entitled to infer from his responses and demeanor that

Dieckmann was competent to stand trial. See Dockins, 986 F.2d at 893. Accordingly, the district

court did not commit plain error and the judgment is AFFIRMED.




                                                 -2-